CONCURRING OPINION BY
COLVILLE, J.:
I agree that Appellant is not entitled to relief; however, I would address his appellate issues as follows.
*1092Appellant’s first issue is a challenge to the warrantless search of his person. That search was conducted pursuant to his arrest. A search incident to a lawful arrest is a specifically established and well-delineated exception to the Fourth Amendment prohibition against warrantless searches. In the Interest of O.A., 552 Pa. 666, 717 A.2d 490, 495 (1998). Appellant does not challenge the legality of the arrest. Accordingly, Appellant’s first issue is without merit.
Appellant’s second issue is a challenge to the search of his property. That search was conducted pursuant to a search warrant. Appellant does not challenge the legality of the search warrant. Accordingly, this issue is also without merit.
For these reasons, I would affirm the judgment of sentence. Thus, I concur.